IRWIN, Justice.
This is an appeal by the Board of County Commissioners of Tulsa County, Oklahoma, from a judgment in its favor for an amount less than prayed for. Fidelity and Casualty Company of New York, also perfected its appeal from said judgment in cause numbered 38,341, styled, The Fidelity and Casualty Company of New York v. Board of County Commissioners of Tulsa County, Oklahoma, Okl.Sup., 342 P.2d 547.
Although there were two appeals from ¡the same judgment there is only one judgment for review before this Court. This case is identical as to issues and questions of law to cause numbered 38,341, supra, and our opinion in that case, promulgated on July 14, 1959; is dispositive of thp instant case. Therefore, said opinion and syllabus therein are approved and adopted as the syllabus and opinion herein, and the judgment of the District Court is affirmed.
WILLIAMS, V. C. J., and HALLEY, JOHNSON, BLACKBIRD and BERRY, J.J., concur.